Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim 1-20 are restricted.
Claims 11-16 are elected for examination.
Claims 1-10 and 17-20 are withdrawn. Examiner is requesting to cancelled the withdrawn claims in next response.
Claims 11-16 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “a state of an environment”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “a state of an environment”. “a state of an environment” could be indefinite choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite elements like “a state of an environment”. Which state and environment examiner should consider as particular to the qubits? Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al hereafter Khan (International Publication WO 2020/263146 A1) and in view of Farhi et al hereafter Farhi (US pat. App. Pub. 20200342345).  
4.	As per claim 11, Khan discloses a computer-implemented method, comprising: encoding, by a system operatively coupled to a processor, a state of an environment to span a plurality of qubits of a quantum device, resulting in a stored quantum state representation of the environment (pages: 5-7, wherein it emphasizes a system encodes state of qubits to span of a quantum device which resulting a stored quantum state presentation of the environment); and classifying, by the system, based on one or more classifying parameters, the stored quantum state representation of the environment based on a sampling of one or more of the plurality of qubits, resulting in a classified state of the environment (pages: 16-17, wherein it elaborates that classifying the stored quantum state representation of the environment based on a sampling of one or more of the plurality of qubits based on the classifying parameters which resulting in a classified state of the environment). Although, Khan discusses encoding the state of the environment of qubits. He does not expressly mention based on one or more encoding parameters. However, in the same field of endeavor, Farhi discloses encoding based on one or more encoding parameters (paragraphs: 5, and 22-23). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Farhi’s teachings of encoding based on one or more encoding parameters with the teachings of Khan, for the purpose of effectively forming the quantum device with qubits.  
5.	As per claims 12, Khan discloses the computer-method, further comprising, mapping, by the system, available actions, based on a reinforcement learning policy, on to the classified state of the environment (pages: 5, 12).
6.	As per claims 13, Khan discloses the computer-implemented method, wherein the one or more classifying parameters comprise a cumulative reward value of ones of the available actions (pages: 11, 14).
7.	As per claims 14, Khan discloses the computer-implemented method, further comprising selecting, by the system, an available action of the available actions based on the mapping of the available actions on to the classified state of the environment, resulting in a selected action (pages: 4, 16).
8.	As per claims 15, Khan discloses the computer-implemented method, further comprising: evaluating, by the system, the cumulative reward value of the selected action; and updating, by the system, at least one of, the one or more encoding parameters and the one or more classifying parameters, based on the cumulative reward value of the selected action (pages: 6, 11, 14).
9.	As per claims 16, Khan discloses the computer-implemented method, wherein the encoding the state of the environment comprises encoding a plurality of state parameters of the state of the environment to span a number of the plurality of qubits of the quantum device; and wherein the number of the plurality of the qubits corresponds to a loge of the number of the plurality of the state parameters (pages: 9, 17).

Citation of References
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Vedaie et al (US pat. app. Pub. 20220107927): discusses mapping a dataset from a Hilbert space of a given dimension to a Hilbert space of a different dimension, the method comprising obtaining a dataset, for each data sample of the dataset, for a plurality of episodes, generating an encoded sample; configuring an adiabatic quantum device by embedding each encoded sample into a q-body Hamiltonian H representative of an adiabatic quantum device, causing the adiabatic quantum device to evolve from an initial state to a final state; and performing a projective measurement along z axis at the final state to determine the value of each qubit; generating a corresponding binary vector representative of the given data sample in a transformed Hilbert space using the determined value of each qubit at each episode and providing a mapped dataset comprising each of the generated corresponding binary vectors.  
Romero et al (US pat. App. Pub. 20200118025): elaborates that a hybrid quantum classical (HQC) computer which includes both a classical computer component and a quantum computer component performs generative learning on continuous data distributions. The HQC computer is capable of being implemented using existing and near-term quantum computer components having relatively low circuit depth.  
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436